  Case 3:21-cv-01471-C-BT Document 9 Filed 07/27/21                     Page 1 of 1 PageID 140



                        IN THE L]NITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

GABRIEL SANCHEZ,                                    )
                                                    )
                      Ptaintiff,                    )
                                                    )
                                                    )
                                                    )
MCCORMICK TRUCKING INC., el a/.,                    )
                                                    )
                       Delendants.                  )   Civil Action No.   3:21 -CV-1471   -C-BT

                                                ORDER

       Before the Couft are the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge therein advising the Court that     Plaintiff s Motion to Dismiss should be

construed as a notice of dismissal under Federal Rule of Civil Procedure 41(a)(lXAXi) and that

this civil aclion should be dismissed without prejudice.

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby   ADOPTED    as the   findings and conclusions of the court. For the reasons stated

therein, the Court construes Plaintiffs Motion to Dismiss as a notice of dismissal under Federal

Rute of Civil Procedure al(a)(1)(AXi) and ORDERS that this civil action be dismissed without

prejudice. Any and all remaining Motions are DENIED as moot.

        SO ORDERED

        Dated July   31   ,zozt.
                                                            4, L.      ,.r4/a'2"''v'v4

                                            \   S           CU       GS
                                                        R           D S]'ATES DIS          T JUDGE


                                                                                I
